DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 13, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 12 the following limitation is indefinite:
wherein the extendable step is configured such that, when viewed perpendicular to the horizontal axes, an instant center of the extendable step is positioned within a horizontal dimension of the stepping platform in both the stowed position and the deployed position.

	It is unclear how applicant is determining the “instant center of the extendable step”, as the extendable step has been defined as comprising multiple rotatable elements (i.e., a first arm, a second arm, and a stepping platform/support). As best understood from applicant’s disclosure (paragraph [0030]), this limitation refers to the instant center of the stepping platform (see below, regarding the examiner’s interpretation of “stepping platform”), not the extendable step as a whole. See the examiner-annotated copy of Fig. 4 below. For the purposes of examination, the starred portions are interpreted as the claimed “instant center[s] . . . in both the stowed position and the deployed position”.

    PNG
    media_image1.png
    465
    710
    media_image1.png
    Greyscale

Furthermore, the limitation “within a horizontal dimension of the stepping platform” is indefinite, as it is unclear if applicant is referring to the entire stepping platform, or to only the stepping surface of the stepping platform. As best understood, the “stepping platform” comprises a stepping surface (105) and a support component (103). It is the instant center of this stepping platform (made up of both the stepping surface and the support component) which meets the limitation recited in the last paragraph of claim 2, as shown in the examiner-annotated copy of Fig. 4, above.
Finally, as best understood from applicant’s disclosure (paragraph [0030] and Fig. 1), the above limitation is true when viewed parallel to the horizontal axes (as in Fig. 1 and Fig. 4), not “perpendicular to”, as claimed. 
For the purposes of examination, claim 2 is interpreted as follows:
2.	An extendable step configured for horizontal motion, the extendable step comprising: 
a first arm having a first end and a second end, wherein the first end of the first arm is configured to be rotatably coupled to a vehicle at a first horizontal axis; 

a stepping platform comprising a stepping surface[[;]] and a support component connected to the stepping platform,

wherein the first arm and the second arm are configured to rotate the stepping platform between a stowed position and a deployed position, 
wherein, when the stepping platform is in the deployed position, the third and fourth horizontal axes are both positioned outboard of the first and second horizontal axes, and 
wherein the extendable step is configured such that, when viewed parallel to the horizontal axes, an instant center of the stepping platform is positioned within a horizontal dimension of the stepping platform in both the stowed position and the deployed position.

A similar interpretation applies to claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 – 4, 6, 8, 11 – 14, 16, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leitner et al. (US 8,827,294).
As for claims 2 and 12, Leitner et al. disclose a vehicle comprising a vehicle frame and an extendable step configured for horizontal motion, the extendable step comprising: 
a first arm (514) having a first end and a second end, wherein the first end of the first arm is configured to be rotatably coupled to a vehicle at a first horizontal axis (P1); 
a second arm (516) having a first end and a second end, wherein the first end of the second arm is configured to be rotatably coupled to the vehicle at a second horizontal axis (P2); 
a stepping platform comprising a stepping surface (502) and a support component (518) connected to the stepping platform,
wherein the second end of the first arm is rotatably coupled to support component at a third horizontal axis (P3), and wherein the second end of the second arm is rotatably coupled to the support component at a fourth horizontal axis (P4), 
wherein the first arm and the second arm are configured to rotate the stepping platform between a stowed position and a deployed position, 
wherein, when the stepping platform is in the deployed position (Fig. 16D), the third and fourth horizontal axes are both positioned outboard of the first and second horizontal axes, and 
wherein the extendable step is configured such that, when viewed parallel to the horizontal axes, an instant center of the stepping platform is positioned within a horizontal dimension of the stepping platform in both the stowed position and the deployed position (see the examiner-annotated copy of Figs. 16 and 16d of Leitner et al., below). Note that, as claimed, the stepping platform comprises both the stepping surface and the support component.

    PNG
    media_image2.png
    386
    861
    media_image2.png
    Greyscale

As for claims 3 and 13, Leitner et al. further disclose third and fourth horizontal axes positioned inward of first and second horizontal axes in the stowed position (Fig. 16).
As for claims 4 and 14, Leitner et al. further disclose an attachment frame (508).
As for claims 6 and 16, Leitner et al. further disclose a support component coupled to the stepping surface of the stepping platform via fasteners (column 18, lines 4 – 8).
As for claims 8 and 18, Leitner et al. further disclose a support component is generally flat and is oriented generally parallel to a horizontal plane in the stowed position and the deployed position. Note that the portion adjacent to the stepping surface is horizontal in the deployed positioned and at least generally horizontal in the stowed position (see Figs. 16 and 16d).
As for claims 11 and 21, Leitner et al. further disclose a support component substantially thinner than another portion of the stepping platform (at least in the area of P3 and P4).
Allowable Subject Matter
Claims 9, 10, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art does not teach or suggest the claimed intermediate position or the claimed location of the third and fourth axes with respect to the stepping surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Mondays, Tuesdays, and Fridays, 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/Primary Examiner, Art Unit 3618